Barnard, J.
At common law, costs were not allowed upon a certiorari (16 How. 46 ; 20 How. 304; 13 Abb. 405; 35 Barb. 444.) In 20 How. the court say: “ none is given, by any statute to which our attention has been called, in a case like the present.”
The statutes referred to were the laws of 1854, cited above, and the Code, § 318. It is the duty of counsel to inform the court of the law, and in that case the counsel was properly punished for his lack of diligence in a matter of such personal interest as the laws relating to costs.
In the case under consideration, the laws of 1840 and 1844 have been brought to our notice, and they clearly and distinctly allow costs on every certiorari. The decision in Wend, is inapplicable, because made prior to the passage of those acts. The other decisions must be disregarded, because it appears that the attention of the court had not been directed to the statutes cited above. (Ram. Legal Judgs. 121.)
Motion denied.